DETAILED ACTION
Status of the Application
Claims 1-20 have been examined in this application.  This communication is the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status

This action is a Non-Final Action on the merits in response to the application filed on 09/27/2019.
Claims 1-20 remain pending in this application.

Claim Objections
Claims 6, 13, and 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Additionally, these claims still need to be amended to overcome the 101 rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 


Claims 1-20 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception without significantly more.
Regarding claims 1-20, under Step 2A claims 1-20 recite a judicial exception (abstract idea) that is not integrated into a practical application. 
With respect to claims 1-20, the independent claims (claims 1, 8, and 15) are directed, in part, to managing customer preferences for traveling (e.g. receiving customer request, assigning vehicles, analyzing preferences). These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include managing personal behavior such as following rules or instructions. The managing personal behavior is entered into when the user activities are monitored and analyzed for implementing preferences. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional element – electronic devices and memory to perform the claim steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of providing and processing information at 0108) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The independent claims are additionally directed to claim elements such as electronic devices and memory. When considered individually, the electronic devices and memory claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, 
These passages, as well as others, makes it clear that the invention is not directed to a technical improvement. When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a generic computer receives information from another generic computer, processes the information and then sends information back. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea.   The fact that the generic computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility.
Dependent claims 6, 13, 14 directed to iteratively determining the customer’s vehicle and travel preferences. This process is similar to the abstract idea noted in the independent claims because they further the limitations of the independent claim which are directed to a method of organizing human activity which include managing personal behavior such as following rules or instructions. Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas.
Dependent claims 2-5, 7, 9-12, and 16-20 are not directed towards any additional abstract ideas and, are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-12, and 15-20 are rejected under 35 U.S.C. 103  as being unpatentable over United States Patent Publication US 20180267526, Makke, et al. to hereinafter Makke in view of United States Patent Publication US 20170169366, Klein, et al. 

Referring to Claim 1, Makke teaches a computer-implemented method, comprising:
receiving a transportation request from a customer to travel from a first location to a second location (
Makke: Sec. 0014, a passenger uses his or her mobile device to request a ride from a vehicle using a cloud service. The driver uses his or her mobile device to receive the request from the cloud server. Hence, both the passenger and the driver devices have access to a common cloud server.);
identifying a type of vehicle to service at least a portion of the transportation request (
Makke: Sec. 0016, services to a vehicle 102. The vehicle 102 may include various types of passenger vehicle, such as crossover utility vehicle (CUV), sport utility vehicle (SUV), truck, recreational vehicle (RV), boat, plane or other mobile machine for transporting people or goods. Telematics services may include, as some non-limiting possibilities, navigation, turn-by-turn directions, vehicle health reports, local business search, accident reporting, and hands-free calling.);

determining that the customer is one of waiting for the first vehicle or is in the first vehicle (
Makke: Sec. 0013, features are generally only accessible to users whose mobile devices are paired and connected to the vehicle. Thus, passengers of the vehicle may be unable to take advantage of the vehicle connectivity systems. 
Makke: Sec. 0015, The passenger hails a ride and enters the vehicle. The driver may then begin the ride share. As part of the ride-hailing process or responsive to the driver indicating that the ride as begun, the mobile device of the passenger is notified of the vehicle connectivity features.
Makke: Sec. 0053, Accordingly, the pending ride-shares 304 information no longer shows the passenger as being associated with the ride-share vehicle 102. After operation 412, the process 400 ends.);
Makke describes determining when a passenger has entered a vehicle, as well as, when a passenger is on a ride and able to use control features.

prompting the customer to provide information relating to one or more customer preferences; receiving information relating to the one or more customer preferences (
Makke: Sec. 0040, A user of the secondary-connected device 204 may accordingly use the controls on the user interface 220 to request that a command be performed by the vehicle 102. In an example, the requested command may include a change to an entertainment setting, such as a change in audio volume, a change in current radio station, or a change in input source. In another example, the requested command may include a change to a control climate setting, such as an increase or decrease in temperature setting, selection of a heated or cooled seat setting, or a change in a blower speed setting. In yet another example, the requested command may be to push a navigation address to the computing platform 104 to add or change a waypoint along the ride-share route. In a still further example, the requested command may include an adjustment to a seat setting, such as a change in seat height, angle, or lumbar.);
Makke describes the passengers having the controls and changing settings according to the passenger’s desire; in which the Examiner is interpreting as receiving information about customer preferences.

analyzing the information relating to the one or more customer preferences; modifying a trip characteristic based on the information (
Makke: Sec. 0040, A user of the secondary-connected device 204 may accordingly use the controls on the user interface 220 to request that a command be performed by the vehicle 102. In an example, the requested command may include a change to an entertainment setting, such as a change in audio volume, a change in current radio station, or a change in input source. In another example, the requested command may include a change to a control climate setting, such as an increase or decrease in temperature setting, selection of a heated or cooled seat setting, or a change in a blower speed setting. In yet another example, the requested command may be to push a navigation address to the computing platform 104 to add or change a waypoint along the ride-share route. In a still further example, the requested command may include an adjustment to a seat setting, such as a change in seat height, angle, or lumbar.).
Makke describes the passengers having the controls and changing settings according to the passenger’s desire; in which these changes are requested preferences of the passenger. Wherein the requested preferences includes analyzing the request for making route adjustments.

Makke and Klein both teach prompting the customer to provide information relating to one or more customer preferences.
prompting the customer to provide information relating to one or more customer preferences (
Klein: Sec. 0024, programs or features described herein may enable collection of user information (e.g., user preferences and/or current location of a user), and if the user is sent content or communications from a server.)
Klein describers enable users to enter in preferences, in which the Examine is interpreting as prompting to provide customer preferences.

Makke does not explicitly teach assigning a first vehicle based on identifying the type of vehicle.
However, Klein teaches assigning a first vehicle based on identifying the type of vehicle (
Klein: Sec. 0029, whether the potential additional passenger of the ride-sharing vehicle is handicapped, approval response feedback from initial passengers of the ride-sharing vehicle indicating their preference for accepting or denying the adjustment request and/or a current state of the ride-sharing vehicle.);
Klein describer’s passengers having access to different types of vehicles. 

Makke and Klein are both directed to the analysis of ridesharing (See Makke at 0014, 0029, 0030-0032; Klein at 0036, 0063-0065). Makke discloses that additional capabilities such as vehicle communication and connectivity can be considered (See Makke at 0031). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Makke, which teaches detecting and modifying users travel problems in view of Klein, to efficiently apply analysis of ridesharing to enhancing the capability to include user’s preferences when creating a trip. (See Klein at 0033, 0036, 0072).

Referring to Claim 2, Makke teaches the computer-implemented method of claim 1, wherein the first vehicle is one of a passenger vehicle, a bus, or a train, and wherein modifying the trip characteristic (
Makke: Sec. 0016, FIG. 1 illustrates an example diagram of a system 100 that may be used to provide telematics services to a vehicle 102. The vehicle 102 may include various types of passenger vehicle, such as crossover utility vehicle (CUV), sport utility vehicle (SUV), truck, recreational vehicle (RV), boat, plane or other mobile machine for transporting people or goods).

Makke does not explicitly teach automatically adjusting a vehicle routing system.
However, Klein teaches automatically adjusting a vehicle routing system (
Klein: Sec. 0052, can include identifying at (222) an estimated arrival time of the potential additional passenger of a given ride-sharing vehicle to a predetermined route location. The estimated arrival time of the potential additional passenger can be determined automatically from geolocation features available in a mobile device associated with the potential additional passenger. In some instances, the estimated arrival time of the potential additional passenger of the ride-sharing vehicle can be provided automatically or manually as part of the adjustment request. A time difference then can be calculated at (222) between the estimated arrival time of the potential additional passenger of the ride-sharing vehicle and the predetermined stop time for the predetermined route location. In other examples, a time difference can be calculated at (222) between the estimated arrival time of the potential additional passenger of the ride-sharing vehicle and an estimated arrival time of the ride-sharing vehicle based on geolocation information available from the ride-sharing vehicle.)
Klein describers based on accepting the additional passenger automatically adjusting route times and route stops.

Makke and Klein are both directed to the analysis of ridesharing (See Makke at 0014, 0029, 0030-0032; Klein at 0036, 0063-0065). Makke discloses that additional capabilities such as vehicle communication and connectivity can be considered (See Makke at 0031). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Makke, which teaches detecting and modifying users travel problems in view of Klein, to efficiently apply analysis of ridesharing to enhancing the capability to include user’s preferences when creating a trip. (See Klein at 0033, 0036, 0072).


Referring to Claim 3, Makke teaches the computer-implemented method of claim 1, wherein modifying the trip characteristic comprises at least one of playing a song in the first vehicle, adjusting a volume of audio in the first vehicle, adjusting an air temperature in the first vehicle, adjusting an air velocity in the first vehicle, adjusting a window configuration of the first vehicle, adjusting a seat assignment of the first vehicle, or adjusting a seat configuration of the first vehicle (
Makke: Sec. 0038, For instance, as part of the ride-hailing process or responsive to the driver indicating that the ride as begun, the ride-share server 174 may notify the secondary-connected device 204 regarding the features available on the vehicle 102 being hailed. These features may include, as some examples, control of entertainment settings of the vehicle 102, control of climate settings of the vehicle 102, to push a destination address to computing platform 104 for navigation, or adjusting seating settings of the passenger's seating location in the vehicle 102. At the end of the ride, the ride-share server 174 may signal to the secondary-connected device 204 that access to the vehicle functionality has been revoked.).


Referring to Claim 4, Makke teaches the computer-implemented method of claim 1, Makke does not explicitly teach wherein the first vehicle is a rideshare vehicle, and further comprising:
receiving customer preference information for one or more other customers assigned to the rideshare vehicle; determining a consensus based on the customer preference information for the one or more other customers; further modifying the trip characteristic of the rideshare vehicle based on the consensus
However, Klein teaches these limitations
 wherein the first vehicle is a rideshare vehicle, and further comprising:
receiving customer preference information for one or more other customers assigned to the rideshare vehicle; determining a consensus based on the customer preference information for the one or more other customers (
Klein: Sec. 0029, The adjustment cost can provide a quantifiable value of the impact of the adjustment request to initial passengers of the ride-sharing vehicle. The adjustment cost can be determined at least in part from selected factors including but not limited to: the estimated arrival time or delay time for a potential additional passenger requesting a schedule adjustment, an additional fare amount the potential additional passenger is willing to pay, a number of initial passengers on the ride-sharing vehicle, a number of times that the potential additional passenger of the ride-sharing vehicle has previously provided an adjustment request, whether the potential additional passenger of the ride-sharing vehicle is handicapped, approval response feedback from initial passengers of the ride-sharing vehicle indicating their preference for accepting or denying
Klein: Sec. 0035, Instructions can be received from the initial passenger(s) indicating their response to the notification output, namely whether they choose to accept or reject the ride-sharing request of the potential additional passenger(s). If instructions are received indicating that all or a majority of the initial passenger(s) have accepted the ride-sharing request, then the ride-sharing route can be modified to add one or more pickup locations and one or more dropoff locations associated with the potential additional passenger(s).);
Klein describers receiving passengers preferences and if passengers accepting or denying to share a ride, wherein the Examiner is interpreting the request for a passenger to share a ride with a current passenger of a rideshare, and said current passenger accepting the request as a consensus.

further modifying the trip characteristic of the rideshare vehicle based on the consensus (
Klein: Sec. 0034, the notification output provided to the initial passenger(s) includes an expected amount of additional time needed to deviate from the ride-sharing route to pick up and drop off the potential additional passenger(s) and a fare adjustment amount available to the initial passenger(s) for accepting the ride-sharing request of the potential additional passenger(s). In some examples, the notification output provided to the initial passenger(s) includes one or more profile demographics of the one or more potential additional passenger(s).
Klein: Sec. 0035, Instructions can be received from the initial passenger(s) indicating their response to the notification output, namely whether they choose to accept or reject the ride-sharing request of the potential additional passenger(s). If instructions are received indicating that all or a majority of the initial passenger(s) have accepted the ride-sharing request, then the ride-sharing route can be modified to add one or more pickup locations and one or more dropoff locations associated with the potential additional passenger(s).).
Klein describers making changes to the route based on the consensus of adding a new passenger.

Makke and Klein are both directed to the analysis of ridesharing (See Makke at 0014, 0029, 0030-0032; Klein at 0036, 0063-0065). Makke discloses that additional capabilities such as vehicle communication and connectivity can be considered (See Makke at 0031). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Makke, which teaches detecting and modifying users travel problems in view of Klein, to efficiently apply analysis of ridesharing to enhancing the capability to include user’s preferences when creating a trip. (See Klein at 0033, 0036, 0072).


Referring to Claim 5, Makke teaches the computer-implemented method of claim 1, further comprising: Makke does not explicitly teach updating a first customer profile for the customer based on the one or more customer preferences; obtaining a second customer profile associated with a second customer; determining a match between the first customer profile and the second customer profile; assigning the second customer to the first vehicle based on the match.
	However, Klein teaches these limitations
updating a first customer profile for the customer based on the one or more customer preferences (
Klein: Sec. 0075, a single female traveling alone might choose not to share a vehicle with an unknown male, but might opt to share a vehicle with another single female. Additional profile demographics can also be added or customized, for example, preferences not to chat with other passengers, etc.);
Klein describers the adding and customizing of profile, in which the Examiner is interpreting as updating.

obtaining a second customer profile associated with a second customer; determining a match between the first customer profile and the second customer profile (
Klein: Sec. 0056, one or more profile features for the potential additional passenger(s) can be identified at (230). If a profile feature is identified at (230) indicating that a potential additional passenger frequently requests adjustments, it may be less likely to grant the adjustment request. This could help prevent the same passenger from repeatedly requesting delays day after day for a particular ride-sharing vehicle and schedule. If a profile feature is identified at (230) indicating that a potential additional passenger has a handicap, then his request may be given higher priority and the adjustment cost can be weighted such that it is more likely to grant the adjustment request. In other examples, each potential additional passenger may receive a certain number of delay points or total number of adjustment requests that he can use in a given window of time as part of a profile feature identified at (230).
Klein: Sec. 0058, one or more of the adjustment cost variables determined at (220)-(232), respectively, including but not limited to the first and second distances determined at (220), the time difference calculated at (222), the additional fare amount identified at (224), the approval responses received at (226), the number of initial passengers identified at (228), the profile features for the potential additional passenger identified at (230), and the current state of the ride-sharing vehicle determined at (232) can be selectively used to determine the adjustment cost at (234).);
Klein describers receiving second passenger’s preferences and comparing with current passenger to determine if the second passenger will be compatible to rideshare with the current passenger.

assigning the second customer to the first vehicle based on the match (
Klein: Sec. 0058, one or more of the adjustment cost variables determined at (220)-(232), respectively, including but not limited to the first and second distances determined at (220), the time difference calculated at (222), the additional fare amount identified at (224), the approval responses received at (226), the number of initial passengers identified at (228), the profile features for the potential additional passenger identified at (230), and the current state of the ride-sharing vehicle determined at (232) can be selectively used to determine the adjustment cost at (234)).
Klein describers receiving second passenger’s preferences and comparing with current passenger preferences to match the second passengers to a compatible passenger of a current rideshare.

Makke and Klein are both directed to the analysis of ridesharing (See Makke at 0014, 0029, 0030-0032; Klein at 0036, 0063-0065). Makke discloses that additional capabilities such as vehicle communication and connectivity can be considered (See Makke at 0031). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Makke, which teaches detecting and modifying users travel problems in view of Klein, to efficiently apply analysis of ridesharing to enhancing the capability to include user’s preferences when creating a trip. (See Klein at 0033, 0036, 0072).


Referring to Claim 7, Makke teaches the computer-implemented method of claim 1, further comprising:
trip characteristic (
Makke: Sec. 0015, to control entertainment settings of the vehicle, control climate settings of the vehicle, push a navigation address to the vehicle's head unit, or adjust seating settings of the passenger's seating location. At the end of the ride, or if the device disables the functionality, the mobile device of the passenger may automatically lose access to the vehicle functionality.
Makke: Sec. 0040, A user of the secondary-connected device 204 may accordingly use the controls on the user interface 220 to request that a command be performed by the vehicle 102. In an example, the requested command may include a change to an entertainment setting, such as a change in audio volume, a change in current radio station, or a change in input source. In another example, the requested command may include a change to a control climate setting, such as an increase or decrease in temperature setting, selection of a heated or cooled seat setting, or a change in a blower speed setting. In yet another example, the requested command may be to push a navigation address to the computing platform 104 to add or change a waypoint along the ride-share route. In a still further example, the requested command may include an adjustment to a seat setting, such as a change in seat height, angle, or lumbar.);
Makke describes the passengers having the controls and changing settings according to the passenger’s desire; in which the Examiner is interpreting this as trip characteristics in accordance with the Applicant’s specification at 0080-0083.

Makke does not explicitly teach updating a profile for the customer based on the one or more customer preferences; using the profile to modify the trip characteristic before the customer enters the first vehicle.
		However, Klein teaches these limitations
updating a profile for the customer based on the one or more customer preferences (
Klein: Sec. 0075, a single female traveling alone might choose not to share a vehicle with an unknown male, but might opt to share a vehicle with another single female. Additional profile demographics can also be added or customized, for example, preferences not to chat with other passengers, etc.);
Klein describers the adding and customizing of profile, in which the Examiner is interpreting as updating.

using the profile to modify the trip characteristic before the customer enters the first vehicle (
Klein: Sec. 0031, a user is making his daily commute to a bus stop and his current geographic location is determined from location sensors in a mobile device associated with the user. Scheduling information for a bus route traditionally taken by the user is electronically accessible, as well as current geographic location information for the bus of interest. Mapping applications are able to estimate from the current geographic location information and expected travel times of the bus and user whether the user will be at his bus stop after the expected stop time for the bus. A requested delay to the bus departure time can be initiated at the user's mobile device either automatically or upon manual request. Adjustment costs can be determined based on a number of relevant factors before deciding whether the user's adjustment request should be granted in full or in part or not granted. Notification output can be provided to the user's mobile device as well as a bus computing device to indicate whether requested adjustments to the stop time will be made. This dynamic adjustment of the bus schedule benefits the user by facilitating his access to a desired transportation option and also helps enhance the effectiveness of the bus capacity and fare potential.
Klein: Sec. 0070, ride-sharing routes can be scheduled in advance and notifications of ride-sharing requests can also be coordinated in advance such that notifications and modifications to a route are made before one or more initial passengers are picked up. In other examples, ride-sharing routes can be modified during a planned ride-sharing route or after all or parts of a ride-sharing route are completed.).
Klein describers updating routes before the passenger enters in the vehicle, this is similar to the Applicant’s specification at 0083 that disclose the changes to routes.

Referring to Claim 8, Makke teaches a computer-implemented method, comprising:
receiving a transportation request from a customer to travel from a first location to a second location(
Makke: Sec. 0014, a passenger uses his or her mobile device to request a ride from a vehicle using a cloud service. The driver uses his or her mobile device to receive the request from the cloud server. Hence, both the passenger and the driver devices have access to a common cloud server.);
prompting the customer to provide information relating to one or more customer preferences; receiving information relating to a first customer preference that is applicable to the customer (
Makke: Sec. 0040, A user of the secondary-connected device 204 may accordingly use the controls on the user interface 220 to request that a command be performed by the vehicle 102. In an example, the requested command may include a change to an entertainment setting, such as a change in audio volume, a change in current radio station, or a change in input source. In another example, the requested command may include a change to a control climate setting, such as an increase or decrease in temperature setting, selection of a heated or cooled seat setting, or a change in a blower speed setting. In yet another example, the requested command may be to push a navigation address to the computing platform 104 to add or change a waypoint along the ride-share route. In a still further example, the requested command may include an adjustment to a seat setting, such as a change in seat height, angle, or lumbar.);
Makke describes the passengers having the controls and changing settings according to the passenger’s desire; in which the Examiner is interpreting as receiving information about customer preferences.

analyzing the information relating to the first customer preference (
Makke: Sec. 0040, A user of the secondary-connected device 204 may accordingly use the controls on the user interface 220 to request that a command be performed by the vehicle 102. In an example, the requested command may include a change to an entertainment setting, such as a change in audio volume, a change in current radio station, or a change in input source. In another example, the requested command may include a change to a control climate setting, such as an increase or decrease in temperature setting, selection of a heated or cooled seat setting, or a change in a blower speed setting. In yet another example, the requested command may be to push a navigation address to the computing platform 104 to add or change a waypoint along the ride-share route. In a still further example, the requested command may include an adjustment to a seat setting, such as a change in seat height, angle, or lumbar.).
Makke describes the passengers having the controls and changing settings according to the passenger’s desire; in which these changes are requested preferences of the passenger. Wherein the requested preferences includes analyzing the request for making route adjustments.

modifying a trip characteristic of a vehicle over the first period of time based at least in part upon the first customer preference (
Makke: Sec. 0015, to control entertainment settings of the vehicle, control climate settings of the vehicle, push a navigation address to the vehicle's head unit, or adjust seating settings of the passenger's seating location. At the end of the ride, or if the device disables the functionality, the mobile device of the passenger may automatically lose access to the vehicle functionality.
Makke: Sec. 0040, A user of the secondary-connected device 204 may accordingly use the controls on the user interface 220 to request that a command be performed by the vehicle 102. In an example, the requested command may include a change to an entertainment setting, such as a change in audio volume, a change in current radio station, or a change in input source. In another example, the requested command may include a change to a control climate setting, such as an increase or decrease in temperature setting, selection of a heated or cooled seat setting, or a change in a blower speed setting. In yet another example, the requested command may be to push a navigation address to the computing platform 104 to add or change a waypoint along the ride-share route. In a still further example, the requested command may include an adjustment to a seat setting, such as a change in seat height, angle, or lumbar.);
Makke describes the passengers having the controls and changing settings according to the passenger’s desire; in which the Examiner is interpreting the changing of seats as modifying a trip characteristic of a vehicle
Makke and Klein both teach receiving information relating to a first customer preference that is applicable to the customer.
Makke does not explicitly teach receiving information relating to a first customer preference that is applicable to the customer over a first period of time during a trip.
However, Klein teaches receiving information relating to a first customer preference that is applicable to the customer over a first period of time during a trip (
Klein: Sec. 0029, The adjustment cost can provide a quantifiable value of the impact of the adjustment request to initial passengers of the ride-sharing vehicle. The adjustment cost can be determined at least in part from selected factors including but not limited to: the estimated arrival time or delay time for a potential additional passenger requesting a schedule adjustment, an additional fare amount the potential additional passenger is willing to pay, a number of initial passengers on the ride-sharing vehicle, a number of times that the potential additional passenger of the ride-sharing vehicle has previously provided an adjustment request, whether the potential additional passenger of the ride-sharing vehicle is handicapped, approval response feedback from initial passengers of the ride-sharing vehicle indicating their preference for accepting or denying
Klein: Sec. 0031, Mapping applications are able to estimate from the current geographic location information and expected travel times of the bus and user whether the user will be at his bus stop after the expected stop time for the bus.
Klein: Sec. 0032, Dynamic route adjustment can occur in real time at one or more time periods including before a ride-sharing vehicle is dispatched, while the ride-sharing vehicle is en route to the one or more pickup locations of the initial passengers, and/or while the ride-sharing vehicle is en route to the one or more dropoff locations of the initial passengers.);
Klein teaches allocating and analyzing the times of a trip for a passenger. Additionally, Klein describer’s initial passenger’s preferences being applied until the second passenger is added. The Examiner is interpreting this preferences being applied over a time period. 

Makke and Klein are both directed to the analysis of ridesharing (See Makke at 0014, 0029, 0030-0032; Klein at 0036, 0063-0065). Makke discloses that additional capabilities such as vehicle communication and connectivity can be considered (See Makke at 0031). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Makke, which teaches detecting and modifying users travel problems in view of Klein, to efficiently apply analysis of ridesharing to enhancing the capability to include user’s preferences when creating a trip. (See Klein at 0033, 0036, 0072).

Claims 9 and 10 recite limitations that stand rejected via the art citations and rationale applied to claims 2 and 3.  

Referring to Claim 11, Makke teaches the computer-implemented method of claim 8, further comprising:
Makke does not explicitly teach receiving information relating to a second customer preference that is applicable to the customer over a second period of time during a trip; analyzing the information relating to the second customer preference;  further modifying the trip characteristic over the second period of time based at least in part upon the second customer preference.
		However, Klein teaches these limitations
receiving information relating to a second customer preference that is applicable to the customer over a second period of time during a trip; analyzing the information relating to the second customer preference (
Klein: Sec. 0029, The adjustment cost can provide a quantifiable value of the impact of the adjustment request to initial passengers of the ride-sharing vehicle. The adjustment cost can be determined at least in part from selected factors including but not limited to: the estimated arrival time or delay time for a potential additional passenger requesting a schedule adjustment, an additional fare amount the potential additional passenger is willing to pay, a number of initial passengers on the ride-sharing vehicle, a number of times that the potential additional passenger of the ride-sharing vehicle has previously provided an adjustment request, whether the potential additional passenger of the ride-sharing vehicle is handicapped, approval response feedback from initial passengers of the ride-sharing vehicle indicating their preference for accepting or denying
Klein: Sec. 0035, Instructions can be received from the initial passenger(s) indicating their response to the notification output, namely whether they choose to accept or reject the ride-sharing request of the potential additional passenger(s). If instructions are received indicating that all or a majority of the initial passenger(s) have accepted the ride-sharing request, then the ride-sharing route can be modified to add one or more pickup locations and one or more dropoff locations associated with the potential additional passenger(s).);
Klein describers receiving passengers preferences and if passengers accepting or denying to share a ride, wherein the Examiner is interpreting the request for a second passenger to share a ride with a current passenger of a rideshare, and said current passenger accepting the request from a second passenger as a consensus for accepting the second passengers preferences doing the time period for which the second passenger will be riding.

further modifying the trip characteristic over the second period of time based at least in part upon the second customer preference (
Klein: Sec. 0034, the notification output provided to the initial passenger(s) includes an expected amount of additional time needed to deviate from the ride-sharing route to pick up and drop off the potential additional passenger(s) and a fare adjustment amount available to the initial passenger(s) for accepting the ride-sharing request of the potential additional passenger(s). In some examples, the notification output provided to the initial passenger(s) includes one or more profile demographics of the one or more potential additional passenger(s).
Klein: Sec. 0035, Instructions can be received from the initial passenger(s) indicating their response to the notification output, namely whether they choose to accept or reject the ride-sharing request of the potential additional passenger(s). If instructions are received indicating that all or a majority of the initial passenger(s) have accepted the ride-sharing request, then the ride-sharing route can be modified to add one or more pickup locations and one or more dropoff locations associated with the potential additional passenger(s).).
Klein describers making changes to the route based on the consensus of adding a new passenger, in which the Examiner is interpreting the added stops as the second user’s preferences.

Makke and Klein are both directed to the analysis of ridesharing (See Makke at 0014, 0029, 0030-0032; Klein at 0036, 0063-0065). Makke discloses that additional capabilities such as vehicle communication and connectivity can be considered (See Makke at 0031). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Makke, which teaches detecting and modifying users travel problems in view of Klein, to efficiently apply analysis of ridesharing to enhancing the capability to include user’s preferences when creating a trip. (See Klein at 0033, 0036, 0072).


Referring to Claim 12, Makke teaches the computer-implemented method of claim 11, activating one or more lights of the vehicle (
Makke: Sec. 0022, a body controller configured to manage various power control functions such as exterior lighting, interior lighting, keyless entry, remote start, and point of access status verification (e.g., closure status of the hood, doors, and/or trunk of the vehicle 102); a radio transceiver configured to communicate with key fobs or other local vehicle 102 devices; and a climate control management controller configured to provide control and monitoring of heating and cooling system components (e.g., compressor clutch and blower fan control, temperature sensor information, etc.).) 
Makke describes the passengers having the controls and changing settings which includes controlling lights.

Makke does not explicitly teach wherein further modifying the trip characteristic over the second period of time comprises activating one or more lights of the vehicle.
However, Klein teaches wherein further modifying the trip characteristic over the second period of time comprises activating one or more lights of the vehicle (
Klein: Sec. 0034, the notification output provided to the initial passenger(s) includes an expected amount of additional time needed to deviate from the ride-sharing route to pick up and drop off the potential additional passenger(s) and a fare adjustment amount available to the initial passenger(s) for accepting the ride-sharing request of the potential additional passenger(s). In some examples, the notification output provided to the initial passenger(s) includes one or more profile demographics of the one or more potential additional passenger(s).
Klein: Sec. 0035, Instructions can be received from the initial passenger(s) indicating their response to the notification output, namely whether they choose to accept or reject the ride-sharing request of the potential additional passenger(s). If instructions are received indicating that all or a majority of the initial passenger(s) have accepted the ride-sharing request, then the ride-sharing route can be modified to add one or more pickup locations and one or more dropoff locations associated with the potential additional passenger(s).).
Klein describers making changes to the route based on the consensus of adding a new passenger, in which the Examiner is interpreting the added stops as the second user’s preferences.

Makke and Klein are both directed to the analysis of ridesharing (See Makke at 0014, 0029, 0030-0032; Klein at 0036, 0063-0065). Makke discloses that additional capabilities such as vehicle communication and connectivity can be considered (See Makke at 0031). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Makke, which teaches detecting and modifying users travel problems in view of Klein, to efficiently apply analysis of ridesharing to enhancing the capability to include user’s preferences when creating a trip. (See Klein at 0033, 0036, 0072).

Claims 15-20 recite limitations that stand rejected via the art citations and rationale applied to claims 1-4, and 7, respectfully.  Regarding a computer having a memory that stores computer-executable instructions and a processor configured to access the memory and execute the computer-executable instructions to at least (
Makke: Sec. 0017, Computer-executable instructions may be compiled or interpreted from computer programs created using a variety of programming languages and/or technologies, including, without limitation, and either alone or in combination, Java, C, C++, C#, Objective C, Fortran, Pascal, Java Script, Python, Perl, and PL/SQL.
Makke: Sec. 0059, Computing devices described herein, such as the computing platform 104, mobile devices 152, ride-share server 174, primary-connected device 202, and secondary-connected device 204 generally include computer-executable instructions where the instructions may be executable by one or more computing devices such as those listed above. Computer-executable instructions, such as those of the mobile applications 170, driver application 206, and passenger application 210, may be compiled or interpreted from computer programs created using a variety of programming languages and/or technologies, including, without limitation, and either alone or in combination, Java™, C, C++, C#, Visual Basic, JavaScript, Python, JavaScript, Perl, PL/SQL, etc.):
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dutta et al., U.S. Patent Number. 10769558, (discussing the managing of ridesharing transportation).
Urmson et al., European Pub. EP3357032A4, (discussing the managing of transportation which includes the scheduling of vehicles).
Agatz et al., Optimization for dynamic ride-sharing: A review, European Journal of Operational Research, Volume 223, Issue 2, 1 December 2012, Pages 295-303 (discussing the analyzing of ride-sharing for scheduling). https://www.sciencedirect.com/science/article/pii/S0377221712003864

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UCHE BYRD whose telephone number is (571)272-3113.  The examiner can normally be reached on Mon.-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Patty Munson, can be reached on 571.270. 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/UCHE BYRD/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624